—Judgment, Supreme Court, New York County (John Bradley, J.), rendered May 6, 1992, convicting defendant, after a jury trial, of attempted murder in the second degree, criminal use of a firearm in the first degree, assault in the first degree, and two counts of criminal possession of a weapon in the second degree and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years for attempted murder and criminal use of a firearm, and 5 to 10 years on the remaining counts, unanimously affirmed.
The complainant’s testimony that he was afraid to identify defendant as an assailant because two masked gunmen had gone to his apartment was not unduly prejudicial since the court promptly instructed the jury that it was not to infer that defendant was involved in that incident (see, People v Rivera, 160 AD2d 267, 271). Although the court erred in refusing defendant’s request to instruct the jury that it could consider the complainant’s delay in reporting the incident in assessing his credibility, such error was harmless in light of *115the overwhelming evidence of guilt (People v Crimmins, 36 NY2d 230, 241). Concur—Murphy, P. J., Carro, Asch, Nardelli and Williams, JJ.